DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 3, 5 & 10 are allowed.
Claim 1 is allowable for at least the reason “in at least first unit reflecting surface, the first unit reflecting surface includes a plurality of first surface elements which are arranged spaced from each other in a first phantom plane so that a surface of each first surface element of said plurality is parallel to the first phantom surface, -2-Atty. Dkt. No. 106915-0321 the second unit reflecting surface includes a plurality of second surface elements which are arranged spaced from each other in a second phantom plane so that a surface of each second surface element of said plurality is parallel to the second phantom plane, surfaces of each surface element of the plurality of first surface elements and the plurality of second surface elements extend in a first direction; the first surface elements and the second surface elements are alternately arranged in an arrangement direction, which is different from the first direction, as viewed in a direction facing the plane on which the pixels are arrayed, and an angle formed between the plane on which the pixels are arrayed and the first 
Claims 3, 5 & 10 are allowable due to their dependence on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872